t c memo united_states tax_court ted and tammy estes petitioners v commissioner of internal revenue respondent docket no filed date bruce a moates for petitioners bruce k meneely for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge daniel j dinan pursuant to rule sec_180 sec_181 and sec_183 unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge dinan special_trial_judge this case is before the court on petitioners’ motion and supplemental motion for award of litigation and administrative costs pursuant to the provisions of rule and of sec_7430 of the internal_revenue_code in effect at the time the petition in this case was filed although respondent requested a hearing on this motion we find that a hearing is not necessary see rule a accordingly we rule on petitioners’ motion on the basis of the parties’ submissions and the existing record petitioners resided in oklahoma city oklahoma at the time the petition was filed in this case background the overriding issue in this case was the substantiation of expenses and costs of goods sold claimed by petitioners to have been incurred in connection with petitioner husband’s petitioner business while the question of whether petitioners initially maintained adequate business records remains disputed by the parties the poor condition of the records at the time of respondent’s examination is not disputed petitioner contends that a fire partially destroyed his records making them unavailable to respondent the parties agree that for one reason or another complete records did not exist at the time of the audit and that reconstructions of petitioners’ income and expenses had to be made the reconstructions to a large extent were based upon petitioners’ checks and deposit tickets from the years in issue the examining agent also relied upon bank records and summary documents prepared by petitioners’ accountant the primary issues discussed by the parties prior to the issuance of the notice_of_deficiency were cost_of_goods_sold gross_receipts and the sale of oil royalties the third issue sale of oil royalties was resolved in petitioners’ favor prior to the issuance of the notice_of_deficiency because petitioners believed they would owe no taxes if the first issue cost_of_goods_sold were decided in their favor petitioners in settlement negotiations agreed to concede all other issues if respondent made a favorable determination regarding the cost_of_goods_sold amounts respondent issued a statutory_notice_of_deficiency to petitioners dated date the notice set forth the following adjustments advertising expense dollar_figure -o- -o- aircraft expense -0- -0- dollar_figure commission expense -0- dollar_figure -0- cost_of_goods_sold big_number big_number big_number depreciation expense gross_receipts big_number big_number insurance expense interest_income misc other expense net_operating_loss_deduction reclassification items sale of oil royalties taxes licenses expense travel expense truck expense utilities phone expense self-employment_tax deduction capital_gains_and_losses taxable social_security deduction for exemptions total adjustments taxable_income on return’ taxable_income as adjusted -o- dollar_figure dollar_figure dollar_figure -o- big_number big_number big_number big_number big_number big_number big_number big_number big_number -o- big_number -o- big_number big_number big_number big_number big_number big_number -o- -o- big_number big_number big_number big_number big_number -o- big_number big_number -o- big_number big_number -o- --0- big_number big_number big_number big_number big_number big_number big_number big_number the taxable_income amounts are those which the notice_of_deficiency indicates were on the original returns filed by petitioners these adjustments resulted in the determination that petitioners were liable for the following deficiencies sec_6662 a accuracy-related_penalties and sec_6651 additions to tax in the total amount of dollar_figure deficiencies dollar_figure dollar_figure dollar_figure penalties big_number --q- big_number additions to tax --q- --q- big_number total big_number big_number big_number petitioners filed a petition with the court on date seeking a redetermination of the deficiencies stated in the notice respondent filed an answer on date in the answer respondent took the same position as reflected in the notice_of_deficiency petitioners’ counsel first met with a - - representative and counsel for respondent on date at this meeting several issues were discussed among them were various details relating to the proper cost_of_goods_sold amounts including the contested issue of the amount of beginning_inventory for in addition petitioners presented documents regarding insurance premiums which respondent accepted as substantiation of properly deductible expenses at a meeting on date petitioners presented additional material regarding the beginning_inventory issue at another meeting held on date several topics were again discussed including travel and entertainment_expenses for which respondent allowed a partial deduction at this meeting respondent made a settlement offer which proposed to make some concessions favorable to petitioners in exchange for reciprocal concessions respondent contends that petitioners provided new information with regard to the costs of goods sold issue at this meeting but petitioners dispute this contention after the meeting respondent made final calculations regarding the settlement offer and forwarded the offer to petitioners on date the offer consisted of the following liabilities in the total amount of dollar_figure deficiencies dollar_figure dollar_figure --o- penalties big_number --q- --q- additions to tax --0- --0- --0- total big_number big_number --o- petitioners rejected this settlement offer counsel for both parties along with respondent’s appeals officer met on date counsel again met on date this time with petitioner present respondent and petitioners dispute whether and to what extent new evidence was given in these later stages of negotiation to substantiate the amounts claimed as cost_of_goods_sold the parties also dispute whether petitioners’ personal conversations with respondent’s counsel yielded information previously not available to respondent after this meeting however respondent made the decision to concede the case in whole to petitioners a stipulated decision was entered on date the decision document stated that petitioners were not liable for any deficiencies penalties or additions to tax ’ the statement of income_tax changes---prepared by respondent and filed with the ' the statement of income_tax changes lists an overassessment for taxable_year in the amount of dollar_figure the decision document however states that there were no overpayments in the years at issue court by petitioners with their motion for costs----lists the following basis for settlement of advertising expense aircraft expense commission expense cost_of_goods_sold depreciation expense gross_receipts insurance expense interest_income misc other expense net_operating_loss_deduction reclassification items sale of oil royalties taxes licenses expense travel expense truck expense utilities phone expense self-employment_tax deduction capital_gains_and_losses taxable social_security deduction for exemptions total adjustments taxable_income on return taxable_income as adjusted the case dollar_figure -o- --0- -o- -o- dollar_figure -o- dollar_figure -o- -o- big_number -o- big_number big_number -o- big_number big_number -o- big_number big_number big_number -o- big_number big_number big_number big_number big_number -o- big_number -o- big_number big_number big_number big_number big_number big_number big_number -o- -o- big_number big_number big_number -o- -o- -o- big_number big_number -o- -o- -o- --o- --o- --o- big_number big_number big_number big_number big_number big_number a motion by petitioners to vacate the decision was filed on date and was subsequently granted a motion by petitioners for litigation and administrative costs was filed on date elsewhere in the record unclear appropriate ruling on petitioners’ administrative costs however the settlement adjustments seemingly do not accurately reflect the adjustments agreed to by the parties the reasons for these discrepancies are the sole issue before the court as reflected is the motion for litigation and --- - discussion sec_7430 provides for the award of reasonable administrative and litigation costs to a taxpayer in an administrative or court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the internal_revenue_code an award of administrative or litigation costs may be made where the taxpayer is the prevailing_party exhausted available administrative remedies and did not unreasonably protract the administrative or judicial proceeding see sec_7430 b the costs claimed must also be reasonable in amount see sec_7430 these requirements are conjunctive and failure to satisfy any one will preclude an award of costs to petitioners see 88_tc_492 to be a prevailing_party the taxpayer must show that the taxpayer substantially prevailed with respect to the amount in controversy or with respect to the most significant issue s presented and the taxpayer satisfied the net_worth requirement see sec_7430 a if respondent establishes that the position_of_the_united_states in the proceeding wa sec_3 this requirement does not apply to an award for reasonable_administrative_costs see sec_7430 --- - substantially justified however a taxpayer is not a prevailing_party for purposes of sec_7430 see sec_7430 b ’ after concessions by respondent the remaining issues are whether the position_of_the_united_states in the proceeding was substantially justified and whether the amounts of administrative and litigation costs claimed by petitioners are reasonable because we hold that respondent’s position was substantially justified we need not consider respondent’s alternative argument that the administrative and litigation costs requested by petitioners are not reasonable the substantially justified standard under sec_7430 is applied as of the separate dates respondent took positions in the administrative and judicial proceedings see sec_7430 for purposes of administrative costs the position_of_the_united_states is that taken in an administrative_proceeding as of the earlier of the date of the receipt by the taxpayer of the notice of decision by the internal_revenue_service office of appeals or the date of the notice_of_deficiency see sec_7430 b the position_of_the_united_states for purposes of litigation costs refers to the position_of_the_united_states ina judicial because the petition in this case was filed after date under sec_7430 the burden is on respondent to show that the government’s position was substantially justified see taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 108_tc_430 -- - proceeding see sec_7430 a a judicial proceeding in this court 1s commenced with the filing of a petition see rule a generally respondent initially takes a position in the litigation on the date he files the answer in response to the petition see eg han v commissioner tcmemo_1993_386 the commissioner’s position is substantially justified if that position could satisfy a reasonable person and if it has a reasonable basis in both fact and law see 487_us_552 determining the reasonableness of the commissioner’s position and conduct requires considering what the commissioner knew at the time see 85_tc_927 the commissioner’s position can be justified even if the commissioner eventually concedes the case see 92_tc_760 petitioners’ records were at best in a disordered state when respondent sought to review them only incomplete information was available to respondent and respondent was forced to rely upon reconstructed records to determine petitioners’ tax_liability it is well established that taxpayers are required to keep adegquate books_and_records and in the absence of such respondent may determine a taxpayer’s tax_liability by any method which respondent finds to clearly reflect income see sec_6001 sec_446 sec_1_6001-1 income_tax regs sec_1 l a b income_tax regs this is true even where the taxpayer’s records are destroyed by fire and the taxpayer’s reconstructions are inadequate see eg jernigan v commissioner tcmemo_1978_13 the record in this case indicates that respondent adopted a reasonable and therefore substantially justified position in light of the inadequacy of petitioners’ books_and_records and the information accessible to respondent throughout the administrative proceedings and in respondent’s filing of the answer in this case on date petitioners argue that respondent was not substantially justified in his position because respondent’s counsel ultimately offered to concede the entire tax_liability for all years in issue based upon essentially the same information that was available to respondent prior to the issuance of the notice_of_deficiency we find however that respondent’s position was substantially justified in this case because of the lack of adequate books_and_records available to respondent the fact that respondent’s counsel ultimately decided to concede the case may reflect a consideration of a variety of factors----including litigation risks--which earlier were not considered or which were petitioners contend that respondent’s position is that taken in a notice of decision which was sent to petitioners on date several months before the notice_of_deficiency it is unclear from the record whether this notice was in fact a final_decision by the appeals_office this is not determinative in this case however because we find that respondent was substantially justified at all times during the administrative_proceeding not weighed as heavily by respondent furthermore the record shows that the parties were actively engaged in negotiations throughout the administrative and litigation process and that respondent did not unreasonably delay acting upon any information which he received from petitioners in view of the foregoing we find that the position_of_the_united_states was substantially justified accordingly we hold that petitioners are not entitled to administrative and litigation costs under sec_7430 based on this holding we need not consider respondent’s alternative argument that the administrative and litigation costs requested by petitioners are not reasonable petitioners’ motion will therefore be denied an appropriate order and decision will be entered
